  AO 435            Case 19-36313 Document 1521 Filed in TXSB on 04/03/20 Page 1 of 1
(Rev. 04/18)
                                                 ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS                     FOR COURT USE ONLY

                                                                                                                       DUE DATE:
                                                                TRANSCRIPT ORDER
Please Read Instructions:
1. NAME                                                                             2. PHONE NUMBER                    3. DATE
Julie Harrison                                                                     (713) 651-5434                      4/3/2020
4. '(/,9(5< ADDRESS25(0$,/                                                        5. CITY                            6. STATE           7. ZIP CODE
julie.harrison@nortonrosefulbright.com                                             Houston                             Texas              77010
8. CASE NUMBER                               9. JUDGE                                                 DATES OF PROCEEDINGS
19-36313                                     Hon. David Jones                       10. FROM 4/3/2020             11. TO 4/3/2020
12. CASE NAME                                                                                        LOCATION OF PROCEEDINGS
Southern Foods Group, LLC, et al.                                                   13. CITY Houston              14. STATE Texas
15. ORDER FOR
u APPEAL                                     u      CRIMINAL                        u   CRIMINAL JUSTICE ACT               u   BANKRUPTCY
u   NON-APPEAL                               u      CIVIL                           u   IN FORMA PAUPERIS                  u   OTHER (Specify)

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                 PORTIONS                                       DATE(S)                         PORTION(S)                            DATE(S)
u   VOIR DIRE                                                                       u   TESTIMONY (Specify Witness)

u   OPENING STATEMENT (Plaintiff)

u   OPENING STATEMENT (Defendant)

u   CLOSING ARGUMENT (Plaintiff)                                                    u   PRE-TRIAL PROCEEDING (Spcy)

u   CLOSING ARGUMENT (Defendant)

u   OPINION OF COURT

u   JURY INSTRUCTIONS                                                               u   OTHER (Specify)                04/03/20 hearing
u   SENTENCING

u   BAIL HEARING
                                                                               17. ORDER
                            ORIGINAL                                ADDITIONAL
 CATEGORY           (Includes Certified Copy to      FIRST COPY                            NO. OF PAGES ESTIMATE                       COSTS
                  Clerk for Records of the Court)
                                                                      COPIES
                                                                   NO. OF COPIES
  ORDINARY                      u                           u
                                                                   NO. OF COPIES
    14-Day                      u                           u
                                                                   NO. OF COPIES
 EXPEDITED                      u                           u
                                                                   NO. OF COPIES
     3-Day                      u                           u
                                                                   NO. OF COPIES
    DAILY                       u                           u
                                                                   NO. OF COPIES
    HOURLY                      u                           u
  REALTIME                      u                           u
                     CERTIFICATION (18. & 19.)
           By signing below, I certify that I will pay all charges                            ESTIMATE TOTAL
                        (deposit plus additional).                                                                     $                0.00     0.00
18. SIGNATURE                                                                       PROCESSED BY
Julie Harrison
19. DATE                                                                            PHONE NUMBER
4/3/2020
TRANSCRIPT TO BE PREPARED BY                                                        COURT ADDRESS

 Judicial Transcribers of Texas

                                                        DATE              BY
ORDER RECEIVED

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES                      $                0.00     0.00

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT                       $                0.00     0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT                                                               TOTAL REFUNDED

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE                          $                0.00     0.00
             DISTRIBUTION:            COURT COPY            TRANSCRIPTION COPY      ORDER RECEIPT         ORDER COPY
